Title: To Thomas Jefferson from Joseph Fenwick, 25 February 1793
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 25 feby. 1793.

I had the honor of writing you the 10th. Inst. by the Pensylvania Capt. Harding, inclosing the declaration of war against England and Holland. I now have the pleasure to inform you that the national Convention of France on the 19th. Inst. decreed; that the vessels of the U.S. of America shoud be admitted into all their ports; both in the East and west Indias as well as in France, on the same terms with their own, and that all goods imported or exported to or from France and her Colonies by American vessels shoud be subject to the same duties as in french vessels. This offers singular advantages to the Americans in the carrying trade, and will add to the present great demand for their vessels in the ports of France.

France is at present perfectly quiet. There is a decree for raising 300,000 men more than already in pay and every appearance of an immediate war with Spain. American produce is in great demand here at the prices quoted in a price current I inclose, with every prospect of their augmenting.
I have the honor to Inclose you a report of the American vessels at this port for the last six months of the past year—also a Copy of a Bond sent some time past for the faithful execution of the Consular functions. Mr. John Mason will be my security and will point out such other person as you may deem sufficient. With the greatest consideration I am Sir your most obedt & hble Servt.

Joseph Fenwick

